Citation Nr: 0834704	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from November 
1969 to May 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2006; a transcript 
of that hearing is of record.

In June 2007 the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Essential hypertension is first shown more than one year 
after the veteran's separation from service and is not shown 
to be related to that service.

3.  Competent and persuasive evidence of record does not 
reflect that the veteran's hypertension is proximately due to 
or aggravated by his service-connected PTSD.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence of hypertension be 
presumed; hypertension is not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
hypertension was received in November 2003.  Thereafter, he 
was notified of the general provisions of the VCAA by the 
Houston RO and the Appeals Management Center (AMC) in 
correspondence dated in December 2003, February 2004, June 
2007, and June 2008.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in June 
2007 and June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  The veteran 
has also been provided with a VA hypertension and heart 
examination to assess the current nature and etiology of his 
hypertension disability.  

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for cardiovascular-renal 
disease (to include hypertension), which manifested to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran is seeking service connection for hypertension 
either as directly incurred as a result of events in service, 
or as secondary to his service-connected PTSD.

The veteran's service treatment records are negative for 
complaint, diagnosis, or treatment for hypertension.  An 
enlistment examination report dated in October 1969 listed a 
blood pressure reading of 120/80, and a separation 
examination report dated in March 1972 listed a blood 
pressure reading of 124/74.

In a post-service VA physician note dated in November 2002, 
the veteran presented to the clinic to establish care; a 
blood pressure reading of 135/75 was listed.

In a fee-basis PTSD examination report dated in August 2003, 
the veteran indicated that he takes a diuretic medication for 
hypertension.  His medical history was described as none 
except mild hypertension.  

In a VA physician note dated in September 2003, the veteran's 
blood pressure reading was listed as 140/80, and the 
assessment was hypertension, not optimally controlled.  In 
October 2003, blood pressure was recorded as 128/80.  No 
etiology for the hypertension was provided by the examiners.

In a statement dated in January 2004, the veteran asserted 
that his hypertension was secondary to his service-connected 
PTSD.

In a VA medical opinion dated in March 2004, the physician 
opined after reviewing the claims file that it was not at 
least as likely as not that the veteran's hypertension was 
caused by PTSD.  The physician reasoned that essential 
hypertension has no known cause, and therefore, it could not 
be connected to or secondary to PTSD.

The veteran testified during a hearing in November 2006 that 
his doctor had never talked to him about whether his 
hypertension and PTSD were related.  In closing, the 
veteran's representative conceded that the veteran did not 
have any doctor's opinion stating that there was a 
relationship between his hypertension and PTSD.

Additional VA treatment notes dated from March 2004 to 
December 2007 reflect that the veteran presented for follow-
up treatment for hypertension once or twice per year.  The 
veteran's physician assessed controlled hypertension.  VA 
treatment records also showed that the veteran received 
ongoing treatment for his service-connected PTSD.  None of 
these VA mental health treatment notes contained any findings 
or opinions regarding any relationship between the veteran's 
PTSD and hypertension.

In a VA hypertension and heart examination report dated in 
June 2008, the veteran stated that he developed hypertension 
in 2004 and that his blood pressure was well-controlled on 
medication.  He denied having any diabetes mellitus, any 
cerebrovascular accident, or any known heart problems, 
including any myocardial infarct, chest pain, shortness of 
breath, or palpitations.  On physical examination, blood 
pressure readings in sitting, recumbent, and standing 
positions were listed as 130/80, 110/82, and 120/80, 
respectively.  Cardiovascular findings included the heart in 
normal sinus rhythm, no murmur, no friction rub, and no 
extrasystoles.  The diagnoses were essential hypertension 
noted as mild and well-controlled and no evidence of a heart 
problem.  In addressing whether the veteran's service-
connected PTSD aggravates his hypertension, the physician 
concluded that there was no evidence clinically in the 
medical records or in the literature that indicated that the 
veteran's PTSD would aggravate his hypertension.

As an initial matter, the Board has considered the veteran's 
claim for entitlement to service connection for hypertension 
on a direct basis.  However, as noted above, service 
treatment records do not reveal any findings, diagnosis, or 
treatment of hypertension during active service.  Objective 
medical findings of hypertension are first shown in 2003, 
many years after the veteran's separation from active service 
and cannot be presumed to have been incurred during service.  
The record also does not include any competent medical 
opinion establishing a nexus or medical relationship between 
the veteran's current hypertension diagnosed post-service and 
events incurred during active service.  Therefore, service 
connection for hypertension on a direct basis must be denied.

The Board will now consider the veteran's claim for 
entitlement to service connection for hypertension as 
secondary to his service-connected PTSD.  In a January 2004 
written statement, the veteran specifically contended that 
his hypertension was secondary to his service-connected PTSD.

In an October 2003 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent rating, effective February 25, 2003.  Evidence of 
record also clearly reflects that the veteran has been 
diagnosed with current essential hypertension.  However, a 
preponderance of competent medical evidence of record does 
not show that the veteran's current hypertension was 
proximately caused by or aggravated by his service-connected 
PTSD. 

In March 2004 and June 2008 VA medical reports, the same 
physician specifically opined that the veteran's current 
hypertension was neither caused by nor aggravated by the 
veteran's service-connected PTSD.  The Board accords great 
probative value to these opinions, and finds them to be 
dispositive of the question of whether the veteran's 
hypertension was caused or aggravated by his service-
connected PTSD because the physician's findings were based on 
a review of the veteran's claims file, a thorough physical 
examination, and a review of medical literature.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative advanced 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has a current 
hypertension disability as a result of events during military 
service or as secondary to his service-connected PTSD.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature, onset, or 
etiology of his essential hypertension disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for hypertension on either a direct or secondary 
basis must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


